 

Case 1:20-cv-20085-BB Document5 Entered on FLSD Docket 01/13/2020 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 1:20-CV-20085-BB

Plaintiff:
WINDY LUCIUS,

vs.

Defendant:
ALDO U.S. INC.,

For:

J. Courtney Cunningham, Esq.

J. COURTNEY CUNNINGHAM PLLC
10873 Sw 59th Court

Pinecrest, FL 33156

Received by Professional Process Servers on the 9th day of January, 2020 at 12:10 pm to be served on ALDO
U.S. INC. C/O REGISTERED AGENT CT CORPORATION SYSTEM, 1200 SOUTH PINE ISLAND ROAD,
PLANTATION, FL 33324.

|, Henri J. Werner, being duly sworn, depose and say that on the 10th day of January, 2020 at 10:35 am, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN AN CIVIL ACTION, CIVIL COVER
SHEET and COMPLAINT FOR INJUNCTIVE RELIEF with the date and hour of service endorsed thereon by me,
to: DONNA MOCH, AUTHORIZED SERVICE TECH FOR CT CORPORATION SYSTEM as Registered Agent at
the address of: 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324 on behalf of ALDO U.S. INC. and
informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 50s, Sex: F, Race/Skin Color: WHITE, Height: 5'3, Weight: 130, Hair:
BROWN, Glasses: N

Under penalty of perjury, | declare that | have read the foregoing and that the facts stated in it are true, that | am
a Sheriff Appointed Process Server in the county in which this defendant/witness was served and have no
interest in the above action. Pursuant to FS 92.525(2), no notary is required.

 

 

 

Henri J-Werner
Subscribed and Sworn to before me on the 10th SPS#847
day of January, 2020 by the affiant who is
fe. known to me. Professional Process Servers
: 7 & Investigators, Inc.
Matttte 2 1749 N.E. 26th Street, Suite A
NOTARY PUBLIC Wilton Manors, FL 33305

954) 566-252
anh Pls, CONCHITA NUNEZ (954) 566-2523

ae ere ae Our Job Serial Number: FIS-2020000323

Bonded Thru Budget Notary Services

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c

 

 
Case z:20-cv-20085-BB Document 5 Entered on FLSD Docket 01/13/2020 Page 2 of 2
"Case 1:20-cv-20085-BB Document 3 Entered on FLSD Docket TON. Page 1 of 1

OBTAIN DESCRIFT!

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

 

 

 

 

WINDY LUCIUS
)
)
Plaintiffs) )
Vv. Civil Action No. 1:20-cv-20085-BB
ALDO U.S. INC. )
)
) . & WUD
seRVED:DSnan Mach _
Defendant(s) ) DATE: 1-10-35 TIME: 35/y,
SUMMONS IN A CIVIL ACTION BY: : Ora,
ABROWARD COUNTY
To: (Defendant’s name and address) ALDO U.S. INC. SPECIAL PROCESS SERVE!

c/o Registered Agent CT CORPORATION SYSTEM IN BAAN GANAS © eY¢ 2
1200 SOUTH PINE ISLAND ROAD ‘Horde ONES AIG, wan
PLANTATION, FL 33324 Wd Fr So% , =ienes

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

J. Courtney Cunningham, Esq.

J. COURTNEY CUNNINGHAM, PLLC
8950 SW 74th Court, Suite 2201
Miami, FL 33156

T: 305-351-2014
cc@cunninghampllc.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date: 1/9/2020

S/ Janier A.

Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court

W 3B

 
